Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This Office Action is made in reply to Application Serial Number 17/403,376 filed August 16, 2011.  Applicant originally filed Claims 1 – 50.  Applicant cancelled Claims 1 – 50 and added new Claims 51 – 70.  Claims 51 – 70 are presented for examination.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51 – 56, 60 – 66 and 70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SIU et al., US Pub. 2020/0245014 A1 (hereinafter Siu).

In regards to Claim 51, Siu discloses a method comprising: 
causing to be displayed on a first device a first recommendation selected based on a first profile associated with the first device (Siu: Fig. 2 and [0045], where the STB may extract the user’s identity if the mobile device is in close proximity to the TV system [first device] which allows the user’s identity to be associated with the content being watched on the TV 102.  Viewing habits and profiles based on the user’s identity may be retrieved and used to recommend content.  For example, if Mike is watching TV alone, the system may make content recommendations, i.e., “Hello, Mike, you might like these shows…”; [0030], where when a user, Mike, is alone watching TV, the TV may recommend the latest Sci-Fi contents because Mike may like science fiction content [first profile]);
detecting a second device within a proximity of the first device (Siu: Fig. 3 and [0049], where the STB 103 extracts the user’s identity for mobile device 306 [second device] if it is in close proximity to the TV [first device]); and 
in response to detecting the second device within the proximity of the first device: 
identifying a second recommendation based on a second profile of the second device (Siu: [0030], where the TV system may recommend drama with some Sci-Fi elements when both Mike and Mary are together because Mike likes Sci-Fi and Mary likes drama; [0035], where Mike and Mary are recognized by the TV system because they both have their mobile devices with them and the TV system detects the presence of both mobile devices with their respective identities; Fig. 3 and [0049], where the TV system may recognize that more than one persons may be watching the contents displayed on the TV and may analyze and profile each user’s preference); and 
causing to be displayed the second recommendation on the first device (Siu: fig. 3 and [0049], where the STB may recommend a wider content of genres when more than one person is watching the contents displayed on the TV.  For example, “Hello, User, you might like these shows…”).

Regarding Claim 52, Siu discloses the method of claim 51, further comprising: 
receiving a selection of the second recommendation on the first device (Fig. 3 and [0005], where one of the user interface UI items, such as recommended items presented on the TV 102, may be selected using the remote control unit RCU 301); and 
in response to receiving the selection of the second recommendation, causing to be updated the second profile of the second device (Siu: Fig. 10B and [0087], where a viewing profile associated with the identity of the user of the mobile device is updated or modified based on presented content).


Regarding Claim 53, Siu discloses the method of claim 51, wherein the second profile comprises a preference of a user of the second device, wherein the identifying the second recommendation based on the second profile of the second device, comprises determining that the second recommendation matches the preference of the user (Siu: [0030], where Mary likes drama contents [preference of a user of the second device] and Mile likes Sci-Fi contents.  When both Mike and Mary are together, the TV system may recommend drama with some Sci-Fie elements; [0035], where Mike and Mary are recognized by the TV system because they both have their mobile devices with them and the TV system detects the presence of both mobile devices with their respective identities).


Regarding Claim 54, Siu discloses the method of claim 53, wherein the user is a second user, and wherein the first profile comprises a preference of a first user of the first device, wherein identifying the second recommendation further comprises determining that the second recommendation matches both the preference of the second user and the preference of the first user (Siu: [0030], where the TV system may recommend drama with some Sci-Fi elements when both Mike and Mary are together because Mike likes Sci-Fi [preference of a first user] and Mary likes drama [preference of the second user]; [0035], where Mike and Mary are recognized by the TV system because they both have their mobile devices with them and the TV system detects the presence of both mobile devices with their respective identities).

Regarding Claim 55, Siu discloses the method of claim 51, further comprising in response to detecting that the second device is no longer within the proximity of the first device (Siu: [0030], when Mike is alone watching TV.  One of ordinary skill in the art would recognize that Mary, user of the second device, is no longer within proximity of the TV since Mike is watching TV alone): 
identifying a third recommendation based on the first profile (Siu: [0030], where the TV system may recommend the latest Sci-Fi contents and perhaps Sci-Fi related contents); and 
causing to be displayed the third recommendation on the first device (Siu: Fig. 2, [0029] – [0030] and [0045], where the TV system may present recommendations for a user based on usage habits and profiles.  For example, if Mike is watching TV alone, the system may make content recommendations, i.e., “Hello, Mike, you might like these shows…”).


Regarding Clam 56, Siu discloses the method of claim 51, wherein detecting the second device within the proximity of the first device comprises determining, based on first location information associated with the first device and second location information associated with the second device, that the first device is within a threshold distance of the second device (Siu: [0049], where mobile device 306 [second device] is in close proximity to the TV [first device], i.e. less than a threshold distance).


Regarding Claim 60, Siu discloses the method of claim 51, wherein the second profile comprises a media asset viewing history (Siu: [0029], where the user’s usage habits and profiles are tracked; [0080], where a viewing profile associated with a user identity is generated), and wherein identifying the second recommendation based on the second profile of the second device comprises: 
determining a media asset preference based on the media asset viewing history (Siu: [0030], where based on tracking, it is determined that Mary may like drama contents); 
identifying a media asset matching the preference (Siu: [0030], where the TV system recommends a drama with some Sci-Fi elements when both Mike and Mary are together); and 
selecting, as the second recommendation, the media asset (Fig. 3 and [0005], where one of the user interface UI items, such as recommended items presented on the TV 102, may be selected using the remote control unit RCU 301).

In regards to Claim 61, Siu discloses a system comprising control circuitry configured to: 
cause to be displayed on a first device a first recommendation selected based on a first profile associated with the first device (Siu: Fig. 2 and [0045], where the STB may extract the user’s identity if the mobile device is in close proximity to the TV system [first device] which allows the user’s identity to be associated with the content being watched on the TV 102.  Viewing habits and profiles based on the user’s identity may be retrieved and used to recommend content.  For example, if Mike is watching TV alone, the system may make content recommendations, i.e., “Hello, Mike, you might like these shows…”; [0030], where when a user, Mike, is alone watching TV, the TV may recommend the latest Sci-Fi contents because Mike may like science fiction content [first profile]); 
detect a second device within a proximity of the first device (Siu: Fig. 3 and [0049], where the STB 103 extracts the user’s identity for mobile device 306 [second device] if it is in close proximity to the TV [first device]); and 
in response to detecting the second device within the proximity of the first device: 
identify a second recommendation based on a second profile of the second device (Siu: [0030], where the TV system may recommend drama with some Sci-Fi elements when both Mike and Mary are together because Mike likes Sci-Fi and Mary likes drama; [0035], where Mike and Mary are recognized by the TV system because they both have their mobile devices with them and the TV system detects the presence of both mobile devices with their respective identities; Fig. 3 and [0049], where the TV system may recognize that more than one persons may be watching the contents displayed on the TV and may analyze and profile each user’s preference); and 
causing to be displayed the second recommendation on the first device (Siu: fig. 3 and [0049], where the STB may recommend a wider content of genres when more than one person is watching the contents displayed on the TV.  For example, “Hello, User, you might like these shows…”).

Regarding Claim 62, Siu discloses the system of claim 61, wherein the control circuitry is further configured to: 
receive a selection of the second recommendation on the first device (Fig. 3 and [0005], where one of the user interface UI items, such as recommended items presented on the TV 102, may be selected using the remote control unit RCU 301); and 
in response to receiving the selection of the second recommendation, cause to be updated the second profile of the second device (Siu: Fig. 10B and [0087], where a viewing profile associated with the identity of the user of the mobile device is updated or modified based on presented content).


Regarding Claim 63, Siu discloses the system of claim 61, wherein the second profile comprises a preference of a user of the second device, wherein the control circuitry is further configured, when identifying the second recommendation based on the second profile of the second device, to determine that the second recommendation matches the preference of the user (Siu: [0028] and [0030], where Mary likes drama contents [preference of a user of the second device] and Mile likes Sci-Fi contents.  When both Mike and Mary are together, the TV system may recommend drama with some Sci-Fie elements).


Regarding Claim 64, Siu discloses the system of claim 63, wherein the user is a second user, and wherein the first profile comprises a preference of a first user of the first device, wherein the control circuitry is further configured, when identifying the second recommendation, to determine that the second recommendation matches both the preference of the second user and the preference of the first user (Siu: [0030], where the TV system may recommend drama with some Sci-Fi elements when both Mike and Mary are together because Mike likes Sci-Fi [preference of a first user] and Mary likes drama [preference of the second user]; [0035], where Mike and Mary are recognized by the TV system because they both have their mobile devices with them and the TV system detects the presence of both mobile devices with their respective identities).

Regarding Claim 65, Siu discloses the system of claim 61, wherein the control circuitry is further configured, in response to detecting that the second device is no longer within the proximity of the first device (Siu: [0030], when Mike is alone watching TV.  One of ordinary skill in the art would recognize that Mary, user of the second device, is no longer within proximity of the TV since Mike is watching TV alone), to: 
identify a third recommendation based on the first profile (Siu: [0030], where the TV system may recommend the latest Sci-Fi contents and perhaps Sci-Fi related contents); and 
cause to be displayed the third recommendation on the first device (Siu: Fig. 2, [0029] – [0030] and [0045], where the TV system may present recommendations for a user based on usage habits and profiles.  For example, if Mike is watching TV alone, the system may make content recommendations, i.e., “Hello, Mike, you might like these shows…”).


Regarding Claim 66, Siu discloses the system of claim 61, wherein the control circuitry is further configured, when detecting the second device within the proximity of the first device, to determine, based on first location information associated with the first device and second location information associated with the second device, that the first device is within a threshold distance of the second device (Siu: [0049], where mobile device 306 [second device] is in close proximity to the TV [first device], i.e. less than a threshold distance).


Regarding Claim 70, Siu discloses the system of claim 61, wherein the second profile comprises a media asset viewing history (Siu: [0029], where the user’s usage habits and profiles are tracked; [0080], where a viewing profile associated with a user identity is generated), and wherein the control circuitry is further configured, when identifying the second recommendation based on the second profile of the second device to: 
determine a media asset preference based on the media asset viewing history (Siu: [0030], where based on tracking, it is determined that Mary may like drama contents); 
identify a media asset matching the preference (Siu: [0030], where the TV system recommends a drama with some Sci-Fi elements when both Mike and Mary are together); and 
select, as the second recommendation, the media asset (Fig. 3 and [0005], where one of the user interface UI items, such as recommended items presented on the TV 102, may be selected using the remote control unit RCU 301).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 57, 59, 67 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siu in view of Hilldreth, US Pub. 2009/0138805 A1 (hereinafter Hilldreth).

Regarding Claim 57, Siu discloses the method of claim 51.  But Siu fails to explicitly disclose, further comprising causing the first recommendation to be displayed simultaneously with the second recommendation.
Hilldreth from a similar endeavor teaches further comprising causing the first recommendation to be displayed simultaneously with the second recommendation (Hilldreth: Fig. 1 and [0043], where when multiple users are identified, a combined favorite channels list is generated based on the collective preference of the identified users.  For example, when the dad user 101 and the mom user 102 are experiencing content together,  the device displays a combined favorite channels list 130 which includes channels from both the dad’s and mom’s favorite channel lists, i.e. ESPN from dad’s list [first recommendation] and FOOD NETWORK from mom’s list [second recommendation] and HBO from both lists).
While a user may be permitted to change settings to allow personalized user experience, changing settings and personalizing the user’s experience may be limited and difficult for the user to control, (Hilldreth: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siu in view of Hilldreth to generate a combined favorite channels list based on the favorite channels lists of all identified users when multiple users are viewing content together (Hilldreth: [0043]).  This provides a content experience preferred by a particular user.
	
	

Regarding Claim 59, Siu discloses the method of claim 51, wherein the first profile is associated with a first user and wherein the second profile is associated with a second user (Siu: [0080], where a viewing profile based on contents presented is associated with an identity; [0045], where a user’s identity [first user] may be extracted from a mobile device 105 and content being watched may be associated with the user’s identity.  Viewing habits and profiles [first profile] based on the user’s identity may be retrieved; [0049], where user [second user] associated with mobile device 306 may have their preferences analyzed and profiled [second profile]).  But Siu fails to explicitly disclose, further comprising determining that the second user is connected to the first user via any one of a social network, a contacts application, and a list of users corresponding to the first device.
Hilldreth from a similar endeavor teaches further comprising determining that the second user is connected to the first user via any one of a social network, a contacts application, and a list of users corresponding to the first device (Hilldreth: Fig. 8 and [0120], where Fig. 8 depicts data stored for registered users; [0112], where all members of a household including children may be registered as users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siu in view of Hilldreth to access personalized media settings associated with each of the multiple users watching a show on shared TV and determine a combined list of media choices based on the lists of media choices for each of the multiple users (Hilldreth: [0012]).


Regarding Claim 67, Siu discloses the system of claim 61.  But Siu fails to explicitly disclose, wherein the control circuitry is further configured to cause the first recommendation to be displayed simultaneously with the second recommendation.
Hilldreth from a similar endeavor teaches wherein the control circuitry is further configured to cause the first recommendation to be displayed simultaneously with the second recommendation (Hilldreth: Fig. 1 and [0043], where when multiple users are identified, a combined favorite channels list is generated based on the collective preference of the identified users.  For example, when the dad user 101 and the mom user 102 are experiencing content together,  the device displays a combined favorite channels list 130 which includes channels from both the dad’s and mom’s favorite channel lists, i.e. ESPN from dad’s list [first recommendation] and FOOD NETWORK from mom’s list [second recommendation] and HBO from both lists).
While a user may be permitted to change settings to allow personalized user experience, changing settings and personalizing the user’s experience may be limited and difficult for the user to control, (Hilldreth: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siu in view of Hilldreth to generate a combined favorite channels list based on the favorite channels lists of all identified users when multiple users are viewing content together (Hilldreth: [0043]).  This provides a content experience preferred by a particular user.

Regarding Claim 69, Siu discloses the system of claim 61, wherein the first profile is associated with a first user and wherein the second profile is associated with a second user (Siu: [0080], where a viewing profile based on contents presented is associated with an identity; [0045], where a user’s identity [first user] may be extracted from a mobile device 105 and content being watched may be associated with the user’s identity.  Viewing habits and profiles [first profile] based on the user’s identity may be retrieved; [0049], where user [second user] associated with mobile device 306 may have their preferences analyzed and profiled [second profile]).  But Siu fails to explicitly disclose wherein the control circuitry is further configured to determine that the second user is connected to the first user via any one of a social network, a contacts application, and a list of users corresponding to the first device.
Hilldreth from a similar endeavor teaches wherein the control circuitry is further configured to determine that the second user is connected to the first user via any one of a social network, a contacts application, and a list of users corresponding to the first device (Hilldreth: Fig. 8 and [0120], where Fig. 8 depicts data stored for registered users; [0112], where all members of a household including children may be registered as users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siu in view of Hilldreth to access personalized media settings associated with each of the multiple users watching a show on shared TV and determine a combined list of media choices based on the lists of media choices for each of the multiple users (Hilldreth: [0012]).




Claim(s) 58 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siu in view of Adimatyam et al., US Pub. 2011/0247036 A1 (hereinafter Adimatyam).

Regarding Claim 58, Siu discloses the method of claim 51.  But Siu does not explicitly disclose, further comprising causing to be displayed an indication that the second profile is active on the first device.
Adimatyam from a similar endeavor teaches further comprising causing to be displayed an indication that the second profile is active on the first device (Adimatyam: Fig. 1 and [0019], where recommended or preferred content is displayed for a group of users, i.e. John and Mary Smith; [0078], where users currently watching a TV may be identified in various ways, i.e. by a mobile device that they carry and then the associated profile of the current users may be identified as a current profile).
Because there is a large amount of content available for viewers, it can be difficult for the viewer to find and select desired content (Adimatyam: [0001]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siu in view of Adimatyam to create profiles for users and groups of users based on programs previously viewed by a user or group of users (Adimatyam: [0030]).  The profile of the current users is identified and presented on the recommended program guide and is continuously updated to reflect the current viewers (Adimatyam: [0078] – [0079]).

Regarding Claim 68, Siu discloses the system of claim 61.  But Siu fails to explicitly disclose, wherein the control circuitry is further configured to cause to be displayed an indication that the second profile is active on the first device.
Adimatyam from a similar endeavor teaches wherein the control circuitry is further configured to cause to be displayed an indication that the second profile is active on the first device (Adimatyam: Fig. 1 and [0019], where recommended or preferred content is displayed for a group of users, i.e. John and Mary Smith; [0078], where users currently watching a TV may be identified in various ways, i.e. by a mobile device that they carry and then the associated profile of the current users may be identified as a current profile).
Because there is a large amount of content available for viewers, it can be difficult for the viewer to find and select desired content (Adimatyam: [0001]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siu in view of Adimatyam to create profiles for users and groups of users based on programs previously viewed by a user or group of users (Adimatyam: [0030]).  The profile of the current users is identified and presented on the recommended program guide and is continuously updated to reflect the current viewers (Adimatyam: [0078] – [0079]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brahmbhatt et al., US Patent 10,599,390 B1 disclose providing recommendation for multiple users when streaming media content (Abstract).
Musil et al., US Pub. 2014/0380359 A1 discloses multi-person recommendations that take user preference information for more than one user into account while making a recommendation ([0024]).
Martin et al., US Pub. 2009/0222392 A1 discloses providing individual and group mediaset recommendations based on individual taste ([0057]).
Gutta et al., US Pub. 2002/0194586 A1 discloses that a composite user profile is created using all of the retrieved profiles (Fig. 2 and [0036]).
Mosthaf, US Patent 10,068,257 B1 discloses that providing group recommendations based on recommendation for the participating users (col. 5 line 47 through col. 6 line 3).
Method and System for Dynamically Suggesting TV Programs Based on Preferences of Multiple viewers, September 15, 2015, ip.com, IPCOM000243108D discloses identifying users that are watching TV at a given point in time and suggests a TV program that appeals to all present users (p. 1 para. 2)
Method and System for Dynamically Suggesting TV Programs Based on Preferences of Multiple viewers, September 15, 2015, ip.com, IPCOM000243108D discloses creating recommended channel lists for one or multiple people sharing a TV, i.e. a family, based on the watching history of the users in the group (p. 1 para. 1).

	
Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421